Case 1:16-cr-00640-BMC Document 564 Filed 02/18/19 Page 1 of 4 PageID #: 7883



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                           :
 UNITED STATES OF AMERICA,                                 :
                                                           :
                       - against –                         :
                                                           :
 MARK NORDLICHT,                                           : ORDER
 DAVID LEVY,                                               :
 DANIEL SMALL,                                             : 16-cr-00640 (BMC)
 JOSEPH MANN,                                              :
 JOSEPH SANFILIPPO, and                                    :
 JEFFREY SHULSE,                                           :
                                                           :
                            Defendants.                    :
----------------------------------------------------------- X

COGAN, District Judge.

       1.         Defendant Small has filed a motion in limine to preclude evidence regarding four

different topics. This order assumes familiarity with the facts and with the parties’ positions.

       2.         Small’s motion to preclude evidence against Small relating to the alleged

fraudulent investment scheme is denied. Small notes that the indictment charges two distinct

fraudulent schemes – the fraudulent investment scheme and the scheme to defraud Black Elk

bondholders – but only charges Small with involvement in the Black Elk bondholder scheme.

Small claims that introducing evidence related to the fraudulent investment scheme against him

would result in prejudicial “spillover” evidence.

       3.         As the Court ruled in its October 17, 2017 order, which denied defendant Shulse’s

motion to sever his trial from that of his codefendants, 1 these two alleged schemes are

intertwined: Platinum’s reporting to its auditors of Black Elk’s performance, its receipt of


1
  In an April 16, 2018 order, the Court later severed Shulse’s trial from that of his codefendants in light of Shulse’s
intention to argue that his codefendants committed fraud but hid the fraud from Shulse, who reported the fraud to the
authorities when he discovered it. Shulse’s strategy would have subjected his codefendants to double prosecution,
but this risk is not relevant here.
Case 1:16-cr-00640-BMC Document 564 Filed 02/18/19 Page 2 of 4 PageID #: 7884



incentive fees based on that purported performance, its acquisition of Black Elk’s assets, and the

alleged fraud on Black Elk’s bondholders are at the heart of the alleged fraudulent investment

scheme. The Court ruled that limiting instructions are sufficient to obviate any prejudice

resulting from “spillover” evidence, and Small has not provided any reason for the Court to

reconsider its prior ruling.

      4.        To the extent Small believes that a particular document gives rise to prejudice that

cannot be obviated with a limiting instruction, he may object to the introduction of that particular

document at trial. However, Small is cautioned that the opportunity to object at trial is not an

appropriate means to relitigate issues – including any “spillover” in evidence between the

fraudulent investment scheme and the Black Elk bondholder scheme – that the Court has already

resolved before trial.

      5.        Small’s motion to preclude evidence relating to Black Elk’s unpaid creditors and

vendors is denied. Small asserts that, because they are not alleged victims, any issues that Black

Elk had in paying the creditors and vendors are irrelevant. But the Government contends that

defendants’ familiarity with Black Elk’s inability to pay its creditors motivated them to loot

Black Elk of its most valuable assets for the benefit of Platinum – not Black Elk’s creditors and

vendors – before it was too late. The probative value of this evidence is not substantially

outweighed by the danger of unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.

      6.        Small’s motion to preclude evidence regarding the bankruptcy of Black Elk is

denied. This bankruptcy occurred approximately a year after Black Elk disclosed that a majority

of its bondholders consented to a consent solicitation for Black Elk bonds, which was part of the

alleged Black Elk bond scheme. Small is concerned that the jury will improperly infer that the




                                                 2
Case 1:16-cr-00640-BMC Document 564 Filed 02/18/19 Page 3 of 4 PageID #: 7885



alleged Black Elk bond scheme caused the bankruptcy, but in fact the Government intends to

argue that the causal chain runs in a different direction. Specifically, the Government intends to

argue that Small knew that Black Elk’s bankruptcy was looming in light of an explosion on

Black Elk’s oil platform, among other factors unrelated to the alleged bond scheme. According

to the Government, Small had a motive to extract assets and cash out of Black Elk before the

bankruptcy. Further, the Government intends to introduce evidence of the bankruptcy to

demonstrate the impact of the alleged fraudulent scheme on the bondholders.

      7.       To the extent there is still a risk that the jury would infer that the alleged

fraudulent scheme caused the bankruptcy, Small may introduce evidence or argument to clarify

the chain of events, or request that the Court give a limiting instruction on this issue. Small may

also introduce evidence to suggest that the bondholders have not necessarily incurred a complete

loss of their investment, as that determination is still pending in Black Elk’s ongoing bankruptcy.

      8.       Small’s motion to preclude evidence regarding his compensation is denied. The

Second Circuit has ruled that although “evidence of compensation, wealth, or lack thereof can

unduly prejudice jury deliberations, that evidence may be admitted where other safeguards are

employed such as limiting instructions or restrictions confining the government's references to

that wealth.” United States v. Quattrone, 441 F.3d 153, 187 (2d Cir. 2006). Here, to

demonstrate Small’s motive for participation in the Black Elk bond scheme, the Government

seeks to introduce evidence regarding Small’s compensation in connection with his management

of Black Elk, as a result of the alleged fraudulent consent solicitation, and as a managing director

of Platinum. Small insists that he was not actually paid most of the compensation Platinum has

owed him since 2013, and he may point to his lack of payment at trial. But he has not shown




                                                  3
Case 1:16-cr-00640-BMC Document 564 Filed 02/18/19 Page 4 of 4 PageID #: 7886



why a limiting instruction is insufficient to obviate any prejudice resulting from introduction of

evidence of his compensation. See id.

      9.       Accordingly, Small’s [541] motion in limine is denied.

SO ORDERED.
                                            Digitally signed by Brian M.
                                            Cogan
                                             ______________________________________
                                                                U.S.D.J.

Dated: Brooklyn, New York
       February 17, 2019




                                                 4
